Title: To George Washington from John Jay, 29 July 1779
From: Jay, John
To: Washington, George


        
          Sir,
          Philadelphia 29th July 1779
        
        I have been honored with Your Excellency’s favors of the 20th & 21st Inst., with the several papers referred to in the latter.
        Your Excellency will receive herewith enclosed a copy of a Letter from the President of the Executive Council of this State containing Intelligence relative to the Reinforcements expected by the Enemy— a copy of a Letter from Major General Sullivan of the 21st Inst., & of several Papers which accompanied it, pointing out the difficulties which retard his Progress—These Papers are enumerated in a list which is enclosed with them—Copies of two Acts of Congress of the 23rd Inst., one for regulating the Hide Department, the other for preventing the destruction of Buildings, & for the better securing Property belonging to the United States.
        James Wilkinson Esquire has been elected Cloathier General—He has accepted the Appointment, & promises to enter on the Execution of it without delay. I have the honor to be With the greatest Respect & Esteem Your Excellency’s Most Obedient Servant
        
          J:J:
        
      